DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/09/2022 has been entered. Claims 1-7, 9, 11-12, 17, 21-26 are pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “about” in claim 24 is a relative term which renders the claim indefinite.  The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia (20160252243) in view of McCafferty (4330121).

 	Regarding claim 1, Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031), wherein: the body comprises an upper surface configured to form a resting surface for the golf balls within the golf hole (Para. 0031); the body has a centrally-located opening (30) (Para. 0041) formed therein and configured to receive a portion of a golf flagstick (Para. 0043); the body includes a first slot (32) formed therein and extending from the opening to the outer perimeter of the body, the first slot being configured to permit the portion of the golf flagstick to pass therethrough from the outer perimeter of the body to the opening (Para. 0043). 
 	Garcia does not teach the body includes a second slot and a third slot formed therein; the second slot extending from the centrally-located opening to a first hole formed in the body; and the third slot extending from the centrally-located opening to a second hole formed in the body.
 	McCafferty (Figures 1-10) teaches the body includes a second slot (Fig. 2 and 4, Part No. 36) and a third slot (36) formed therein; the second slot (36) extending from the centrally-located opening (38) to a first hole (40) formed in the body; and the third slot (36) extending from the centrally-located opening (38) to a second hole (40) formed in the body (Col. 4, Lines 39-55).
	It would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention to provide Garcia with the second slot extending from the centrally-located opening to a first hole formed in the body as taught by McCafferty as a means of providing a shaft holder comprising a plurality of slits extending from holes in order to inhibit tearing of the shat holder (McCafferty: Col. 4, Lines 43-47).


	Regarding claim 7, the modified Garcia (Figures 1-7) teaches the body has a lower surface portion configured to adjoin a ferrule portion of the golf flagstick. 
 	It is noted that the prior art of Garcia is fully capable of performing the claim recitation of “configured to abut a ferrule of the golf flagstick” as Garcia teaches the claimed structure of a bottom surface capable of adjoining a ferrule portion of the golf flagstick. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).
 

	Regarding claim 23, the modified Garcia (Figures 1-7) teaches the first slot (32) extends for a first distance (Para. 0031, 0043). 
 	The modified Garcia does not teach the second slot extends for a second distance, and the third slot extends for a third distance, and the first distance is greater than the second distance and the third distance.  
	McCafferty (Figures 1-10) teaches the second slot (36) extends for a second distance, and the third slot (36) extends for a third distance (36) (Col. 4, Lines 39-55), (though specific distances of the slits are not disclosed). 
 	It is noted that the claim recitation of “the first distance is greater than the second distance and the third distance” is directed to the size of the claimed second and third slots. Changing the size of the slots of the McCafferty would have been obvious to one of ordinary skill in the art as a means of merely changing the size of the slots of McCafferty (See: In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955)).
	It would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with a second slot and a third slot as taught by McCafferty as a means of providing a shaft holder comprising a plurality of slits extending from holes in order to inhibit tearing of the shat holder (McCafferty: Col. 4, Lines 43-47).


	Regarding claim 24, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031, 0043). 
 	The modified Garcia does not teach the second slot and third slot are each offset by about 115 degrees from the first slot.  
	McCafferty (Figures 1-10) teaches the second slot (Fig. 2 and 4, Part No. 36) and third slot (36) are each offset from the first slot (36) (Col. 4, Lines 39-55), (though specific values of the offset are not disclosed). 
 	It is noted that the claim recitation of “the second slot and third slot are each offset by about 115 degrees from the first slot” is directed to angle between the claimed slots. McCafferty teaches slots that are offset by an angle (though a specific angle is not disclosed). Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the second slot and third slot are each offset by about 115 degrees from the first slot as a means of finding optimum or workable ranges by routine experimentation (See: In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)). 
	It would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with a second slot and a third slot as taught by McCafferty as a means of providing a shaft holder comprising a plurality of slits extending from holes in order to inhibit tearing of the shat holder (McCafferty: Col. 4, Lines 43-47).


	Regarding claim 25, the modified Garcia (Figures 1-7) teaches the outer perimeter of the body comprises rounded edges (See Fig. 5-7) immediately adjacent the first slot (32) that are configured to facilitate insertion of the portion of the golf flagstick into the first slot.  


	Regarding claim 26, the modified Garcia (Figures 1-7) teaches said centrally located opening (30) is configured to receive the portion of the golf flagstick therein so as to mate with the flagstick and secure the body thereto.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of McCafferty, further in view of Priegel (20120028725).

	Regarding claim 2, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031, 0043).
 	The modified Garcia does not teach a liner configured to be positioned between the body and the golf flagstick.  
 	Priegel (Figures 1-9) teaches liner (Fig. 1-2, Part No. 102) (Para. 0016) configured to be positioned between the body (Fig. 1, Part No. 14) and the golf flagstick (11) (Para. 0020, 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with a liner configured to be positioned between the body and the golf flagstick as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of McCafferty and Priegel, further in view of Hannon (5190283).

	Regarding claim 3, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031, 0043).
 	The modified Garcia does not teach the liner comprises a strip of hook and loop tape configured to be fastened to a body of the golf flagstick.  
	Hannon (Figures 1-6) teaches the liner comprises a strip of hook and loop tape (Fig. 6, Part No. 60, 62) configured to be fastened to a body of the golf flagstick (Col. 5, Lines 6-12).
 	It is noted that the prior art of Hannon teaches a strip of hook and loop tape that is indirectly fastened to a body of the flagstick.
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the liner comprises a strip of hook and loop tape as taught by Hannon as a means of simple substitution of one known element (a mechanical fastener for a golf flagstick) for another (a hook and loop fastener for a golf flagstick) to obtain predictable results (securing golf related objects to a golf flagstick) (See: KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007)).

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of McCafferty, further in view of Porter (20030157989).

	Regarding claim 4, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031, 0043).
 	The modified Garcia does not teach the body further comprises a lip adjoining  the outer periphery of the body, and a neck; and the opening is formed in the neck.  
 	Porter (Figures 1-15) teaches the body further comprises a lip (Fig. 14-15, Part No. 5) adjoining  the outer periphery of the body, and a neck (Fig. 15, Part No. 9) (Para. 0034) (Also see fig. 3 where a neck is shown adjacent part number 9); and the centrally located opening (Fig. 3, Part No. 13; Fig. 15, Part No. 33) is formed in the neck (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with body further comprises a neck as taught by Porter as a means of providing an elongated opening in a golf cup (Porter: Para. 0034).


	Regarding claim 5, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031, 0043).
 	The modified Garcia does not teach the body further comprises a web adjoining the lip and the neck.  
	Porter (Figures 1-15) teaches the body further comprises a web (Fig. 14-15, Part No. 7) adjoining the lip and the neck (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the body further comprises a web adjoining the lip and the neck as taught by Porter as a means of providing a webbed surface comprising openings in a golf cup (Porter: Para. 0034).


	Regarding claim 6, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031, 0043).
 	The modified Garcia does not teach the web includes a plurality of holes formed therein.  
	Porter (Figures 1-15) teaches the web (7) includes a plurality of holes (Fig. 14-15, Part No. 10) formed therein (Para. 0034).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the web includes a plurality of holes formed therein as taught by Porter as a means of providing a webbed surface comprising openings in a golf cup (Porter: Para. 0034).

Claims 9 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Garcia and McCafferty.

 	Regarding claim 9, Porter (Figures 1-15) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole (Para. 0033-0034), the device comprising: a circular body having an outer perimeter configured to fit within the golf hole (Para. 0005), wherein: the body comprises a lip (Fig. 14-15, Part No. 5) forming the outer perimeter of the body; and a neck  (Fig. 15, Part No. 9) (Para. 0034) (Also see fig. 3 where a neck is shown adjacent part number 9) forming an inner perimeter of the body, and being configured to mate with the portion of the golf flagstick so that the body forms a resting surface for the golf balls when the portion of the golf flagstick is located within the golf hole (Para. 0034); the body is configured to span about an entirety of a diameter of the golf hole when the portion of the golf flagstick is located within the golf hole (Para. 0005); the neck has an opening (Fig. 3, Part No. 13; Fig. 15, Part No. 33) formed therein; and the opening is configured to receive the portion of the golf flagstick (Para. 00034); the body includes a first slot (10) formed therein and extending between the opening (13) and the outer perimeter of the body; the body further comprises a web (Fig. 1-3, Part No. 7) adjoining the lip and the neck; the body includes a second slot (10) and a third slot (10) formed therein.
 	Porter does not teach the body includes a first slot extending from the opening to the outer perimeter of the body, the slot being configured to receive the portion of the golf flagstick as the portion of the golf flagstick is moved between the outer perimeter of the body and the opening; the second slot extends from the opening to a first hole formed 3137231187Application No. 16/815,722Docket No.: 074456.00019Amendment dated September 9, 2022in the web; and the third slot extends from the opening to a second hole formed in the web.
 	Garcia (Figures 1-7) teaches the body includes a first slot (32) extending from the opening (30) the outer perimeter of the body, the slot (32) being configured to receive the portion of the golf flagstick as the portion of the golf flagstick is moved between the outer perimeter of the body and the opening (Para. 0043).
	McCafferty (Figures 1-10) teaches the second slot (Fig. 2 and 4, Part No. 36) extends from the opening (38) to a first hole (40) formed in the web; and the third slot (36) extends from the opening (38) to a second hole (40) formed in the web (Col. 4, Lines 39-55).
	It would have been obvious to one or ordinary skill in the art at the effective filing date of the claimed invention to provide Porter with the body includes a first slot extending from the opening the outer perimeter of the body as taught by Garcia as a means of providing a slot in a golf cup insert that aids in sliding/communicating a flag pole through the slot and into a center opening of the golf cup insert (Garcia: Para. 0043), and to provide Porter with the third slot extends from the opening to a second hole formed in the web as taught by McCafferty as a means of providing a shaft holder comprising a plurality of slits extending from holes in order to inhibit tearing of the shaft holder (McCafferty: Col. 4, Lines 43-47).


	Regarding claim 16, the modified Porter (Figures 1-7) teaches the body further comprises a lower surface portion configured to abut a ferrule of the golf flagstick.  
	It is noted that the prior art of Porter is fully capable of performing the claim recitation of “a lower surface portion configured to abut a ferrule of the golf flagstick” as Porter teaches the claimed structure of a bottom surface capable of abutting a ferrule of the golf flagstick. Apparatus claims cover what a device is, not what a device does (See: Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990)). A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim (See: Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)).


	Regarding claim 17, the modified Porter (Figures 1-15) teaches the lip (Fig. 14-15, Part No. 5) and the neck (Fig. 15, Part No. 9) (Para. 0034) (Also see fig. 3 where a neck is shown adjacent part number 9) each have a curvature that corresponds to a curvature of outer surfaces of the golf balls.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Porter in view of Garcia and McCafferty, further in view of Priegel (20120028725).

	Regarding claim 11, the modified Porter (Figures 1-15) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole (Para. 0033-0034), the device comprising: a circular body having an outer perimeter configured to fit within the golf hole (Para. 0005) (Para. 0031, 0043).  
 	The modified Porter does not teach a liner configured to be attached to the portion of the flagstick so that the liner is positioned between the portion of the flagstick and the neck of the device.  
	Priegel (Figures 1-9) teaches liner (Fig. 1-2, Part No. 102) (Para. 0016) configured to be attached to the portion of the flagstick so that the liner is positioned between the portion of the flagstick and the neck of the device (Para. 0020, 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Porter with a liner configured to be attached to the portion of the flagstick as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).


	Regarding claim 12, the modified Porter (Figures 1-15) teaches a device for removing golf balls from a golf hole when a portion of a golf flagstick is located within the golf hole (Para. 0033-0034), the device comprising: a circular body having an outer perimeter configured to fit within the golf hole (Para. 0005, 0031, 0043).  
 	The modified Porter does not teach the liner is further configured so the inner perimeter of the body is seated in the liner.  
	Priegel (Figures 1-9) teaches the liner (Fig. 1-2, Part No. 102) (Para. 0016) is further configured so the inner perimeter of the body is seated in the liner (See Fig. 1) (Para. 0020, 0026-0028).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Porter with the liner is further configured so the inner perimeter of the body is seated in the liner as taught by Priegel as a means of utilizes a retention assembly to secure and/or lock a flagstick to a body of a golf ball retrieving device (Priegel: Para. 0020).

Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Garcia in view of McCafferty, further in view of Moran (10112088).

 	Regarding claim 21, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031, 0043). 
 	The modified Garcia does not teach the body is configured to deflect to a deflected state to accommodate passing of the portion of the golf flagstick through the first slot and snap back to an undeflected state when the golf flagstick is positioned in the central opening thereby retaining the golf flagstick in the central opening.  
	Moran (Figures 1-5) teaches the body (10) is configured to deflect to a deflected state to accommodate passing of the portion of the golf flagstick (Fig. 3-4, Part No. 12) through the first slot (Fig. 3-4, Part No. 36) (Also see annotated Fig. 1 in this document where the first slot is labeled) and snap back to an undeflected state when the golf flagstick is positioned in the central opening (24) thereby retaining the golf flagstick in the central opening (24) (Col. 2, Lines 55-67 and Col. 3, Lines 1-17).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the body is configured to deflect to a deflected state to accommodate passing of the portion of the golf flagstick through the first slot as taught by Moran as a means of moving a flag stick holder from a relaxed position to an expanded position so the ring automatically increases the diameter of the central opening so that the opening can be easily slid along the flag stick (Moran: Col. 3, Lines 4-17).


	Regarding claim 22, the modified Garcia (Figures 1-7) teaches a device for retrieving golf balls from golf holes, comprising a body (12) having an outer perimeter sized for disposal within a golf hole (Para. 0031, 0043). 
 	The modified Garcia does not teach the second slot and the third slot are configured to facilitate flexing of the body such that the first slot widens to permit the portion of the golf flagstick to pass therethrough to the central opening.  
 	Moran (Figures 1-5) teaches the second slot and the third slot (See annotated figure 1 in this document where the second and third slots are labeled) are configured to facilitate flexing of the body such that the first slot (Fig. 3-4, Part No. 36) widens to permit the portion of the golf flagstick (Fig. 3-4, Part No. 12) to pass therethrough to the central opening (24) (Col. 2, Lines 55-67 and Col. 3, Lines 1-17).
 	It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to provide the modified Garcia with the second slot and the third slot are configured to facilitate flexing of the body such that the first slot widens to permit the portion of the golf flagstick to pass therethrough to the central opening as taught by Moran as a means of moving a flag stick holder from a relaxed position to an expanded position so the ring automatically increases the diameter of the central opening so that the opening can be easily slid along the flag stick (Moran: Col. 3, Lines 4-17).











[AltContent: textbox (Figure 1: Moran Reference)]
    PNG
    media_image1.png
    1236
    842
    media_image1.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9, 11-12, 17, 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER GLENN whose telephone number is (571)272-1277. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EUGENE KIM can be reached on (571) 272-4463. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.G./Examiner, Art Unit 3711    
/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711